PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/370,479
Filing Date: 29 Mar 2019
Appellant(s): Kosonocky et al.



__________________
Nathan H. Calvert
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/29/2021 appealing from the Office action sent on 04/09/2021.


Every ground of rejection set forth in the Office action dated 04/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


















(2) Response to argument

              VI.  ISSUES TO BE REVIEWED ON APPEAL (37 C.F.R. § 41.67 (C)(1)(VI))
On pages 6-7, Appellant respectfully requests the Board to review the following issues:
1. Whether the Office Action properly rejected claims based on the combination of references when the combination is lacking a compensation for a magnitude-versus- frequency curve slope change as claimed.

However, the independent claims 1, 8 and 15 does not recites the feature that a compensation for a magnitude-versus- frequency curve slope change. In fact, none of the claims have recited the word “magnitude”.  
In addition, NPL-Konstadinidis discloses the output clock exhibiting a voltage dependent frequency performance curve having a slope dependent at least on the second delay and a delay characteristic of the edge detector, because a first delayed signal [e.g. the output signal of Wire DCO block] at a first delay proportional to the first voltage [e.g. VddReg] and an output that transmits a second delayed signal [e.g. the output signal of Gate DCO block] at a second delay proportional to the second voltage [e.g. e.g. VddCore], and the output clock [e.g. the output of C-Element] is applied to the signal inputs of the first and second delay lines in a AFLL (Asymmetric Frequency Locked Loop). One having ordinary skills in the art would know a voltage dependent frequency performance curve having a slope dependent disclosed by NPL-Konstadinidis is a magnitude (the magnitude of supply voltage VddCore and VddReg in fig. 7 of 
And Saari discloses “the concept” to adjust a slope phase adjustment to compensate for a change in frequency. Accordingly, Saari discloses “compensate for a change in frequency of an oscillator [circuit] due to the slope adjustment”. See paragraph 0023 of Saari, “By selecting the beginning and ending frequencies for measuring the slope of the phase characteristics of the uncompensated system, the compensation can be optimized over a desired frequency range.” In addition, Saari disclose the benefit is to have optimized compensation over each desired frequency range by applying the concept. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Konstadinidis in accordance with the teaching of Saari regarding the slope over a desired frequency range in order to optimize acceleration compensation over each desired frequency range [paras. 0010, 0023, 0030]. Therefore, Konstadinidis in view of Saari discloses not only all the features of the independent claims 1, 8 and 15, but also discloses a compensation for a magnitude-versus- frequency curve slope change. 

2. Whether the Office Action applies impermissible hindsight in applying the frequency- to combining the Saari reference with the NPL-Konstadinidis reference. 
Please see the discussion below on pages 12-13.

     VII ARGUMENTS (37 C.E.R. § 41.67(c)(1)(vii)).
1. Legal Requirements Relating to Obviousness


2. Application of the Law of Obviousness to the Rejected Claims
This is acknowledged by Examiner. 
In addition, Appellant states to request reversal of the rejection on the basis that even the cited prior art does not contain all the claimed limitations, and further on the basis one of ordinary skill in the art would have no apparent reason to modify the references as suggested. 
However, as discussed in the Final Rejection office action sent on 04/09/2021, the Advisory Action sent on 07/14/2021, and discussion below in sub-section 3 The Rejection of Claims 1, 8 and 15 over NPL-Konstaninidis and Saari , all the claim limitation have been met and one of ordinary skill in the art would have appreciated the benefit of optimizing compensation over each desired frequency range of a circuitry by applying “the disclosed concept” (emphasized), to adjust a slope phase adjustment to compensate for a change in frequency, by Saari. Specifically, Saari discloses “In particular, it has been found that a linear phase versus frequency difference between two signals can easily be eliminated by introducing a delay to the leading signal. A delay will not change the magnitude of a signal but will change the slope of the phase versus frequency. By selecting the beginning and ending frequencies for measuring the slope of the phase characteristics of the uncompensated system, the acceleration compensation can be optimized over a desired frequency range. “  See paragraphs 0010, 0023 and 0030. One having ordinary skill in the art would know the two signals described by Saari are electrical signals because the input signals and the output signals of electronic circuits (Circuit 14 and Circuit 16, A/D 54, A/D 56, Programmable Delay 21s, Accel Comp Gain, Summer 60) must be electrical signals. See figs. 1, 2 and 6 of Sarri.


3. The Rejection of Claims 1, 8 and 15 over NPL-Konstaninidis and Saari
	Appellant argues on page 10 that “By contrast, the claimed limitations concern an adjustment process for an electrical effect, not a mechanical effect. The input to the claimed adjustment is the “voltage dependent frequency performance curve” of the output clock (claims 1, 8, and 12) is the magnitude of the voltage supply, and the thing adjusted is the output frequency. Therefore, using the compensator 20 in combination with the features of NPL-Konstadinidis would not produce the claimed invention. Instead it would make an adjustment to a magnitude or phase based on the frequency of a signal, as specifically recited in Saari at paragraphs [0023] and [0029]-[0030].”


    PNG
    media_image2.png
    376
    447
    media_image2.png
    Greyscale


And Saari discloses “the concept” to adjust a slope phase adjustment to compensate for a change in frequency. Accordingly, Saari discloses “compensate for a change in frequency of an oscillator [circuit] due to the slope adjustment”. See paragraph 0023 of Saari, “By selecting the beginning and ending frequencies for measuring the slope of the phase characteristics of the 
	One having ordinary skill in the art before the effective filing date of the claimed invention would modify fig. 7 of NPL-Konstadinidis in accordance with the teaching of Saari regarding a slope over a desired frequency. One having ordinary skill in the art would not modify the compensator disclosed by Saari and apply it to the circuit of NPL-Konstadinidis. Moreover, the prior office actions did not suggest to modify the compensator disclosed by Saari and apply it to the circuit of NPL-Konstadinidis. Further, the added amendment to independent claim is broad because it does not claim a compensator and it does not require a detailed structure of a compensator. One having ordinary skill in the art would modify the AFLL circuitry in fig. 7 of NPL-Konstadinidis, for example- modify delay range of the first and second delay lines and/or magnitude of voltages [VddCore, VdddReg] based on a slope of the output clock signal of C-Element feeding back to AFLL Control block, so the slope is over a desired frequency range to optimize the compensation over each desired frequency range.
Therefore, NPL-Konstadinidisin in view of Saari, disclose the features “voltage dependent frequency performance curve of the output clock (claims 1, 8, and 12) is the magnitude of the voltage supply, and the thing adjusted is the output frequency.”


Similarly, as discussed above and in the advisory action:
First, NPL-Konstadinidis discloses the output clock exhibiting a voltage dependent frequency performance curve having a slope dependent at least on the second delay and a delay characteristic of the edge detector, because a first delayed signal [e.g. the output signal of Wire DCO block] at a first delay proportional to the first voltage [e.g. VddReg] and an output that transmits a second delayed signal [e.g. the output signal of Gate DCO block] at a second delay 
And Saari discloses “the concept” to adjust a slope phase adjustment to compensate for a change in frequency. Accordingly, Saari discloses “compensate for a change in frequency of an oscillator [circuit] due to the slope adjustment”. See paragraph 0023 of Saari, “By selecting the beginning and ending frequencies for measuring the slope of the phase characteristics of the uncompensated system, the compensation can be optimized over a desired frequency range.” In addition, Saari disclose the benefit is to have optimized compensation over each desired frequency range by applying “the concept”. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Konstadinidis in accordance with the teaching of Saari regarding the slope over a desired frequency range in order to optimize acceleration compensation over each desired frequency range [paras. 0010, 0023, 0030]. Therefore, Konstadinidis in view of Saari discloses all the limitations of independent claims 1, 8, and 12.
Second, Saari discloses “In particular, it has been found that a linear phase versus frequency difference between two signals can easily be eliminated by introducing a delay to the leading signal. A delay will not change the magnitude of a signal but will change the slope of the phase versus frequency. By selecting the beginning and ending frequencies for measuring the slope of the phase characteristics of the uncompensated system, the acceleration compensation can be optimized over a desired frequency range.“ See paragraphs 0010, 0023 and 0030. One having ordinary skill in the art would know the two signals (or any signals) described by Saari are referring to electrical signals because the input signals and the output signals of electronic 

In addition, Appellant argues on page 11: While the July 14, 2021 Advisory Action indicates that NPL-Konstadinidis is cited for teaching the voltage dependent frequency performance curve, the argument in the Advisory Action repeats the assertion that the frequency-to-phase curve of Saari would somehow render obvious compensating for an adjustment of the voltage-to-frequency performance of NPL- Konstadinidis. This rejection employs a classic hindsight analysis. Nothing in Saari discloses or renders obvious compensating for a change in a magnitude-versus-frequency curve. The performance of the transducer circuit in Saari has a transfer function curve, with the input having a frequency and the output having a phase and magnitude shifted versus that frequency. Sucha curve is described at paragraphs [0023], and [0029-0030] and shown in FIG. 4 of Saari. And Appellant argues on page 14: In the present case, the Office Action relied on the idea of a compensating for a magnitude-to-frequency curve slop 
It's understood that arguments on page 14 (shown above) indicate that a U.S.C. 103 rejection is an exercise of impermissible hindsight because the prior art NPL-Konstadinidis does not disclose all limitation and the features of the claim limitation are only present on Appellant’s specification as a whole. However, it must be recognized that any judgement on obviousness is in any sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1969). In the instance, NPL-Konstadinidis discloses “the output clock exhibiting a voltage dependent frequency performance curve having a slope dependent at least on the second delay and a delay characteristic of the edge detector. In addition, Saari discloses the concept that a slope phase adjustment can compensate for a change in frequency, and the benefit [paras. 0010, 0023, 0030 Saari] having optimized compensation circuitry over each desired frequency range by applying the concept as the motivation. Thus, the U.S.C. 103 rejections for independent claims 1, 8 and 15 take into account only knowledge which was within the level of ordinary skill in the art, and do not include knowledge gleaned only from the Applicant’s disclosure.
  Moreover, the Advisory Action neither mentions the frequency-to-phase “curve” of Saari nor the fig. 4 of Saari. It’s not understood how Appellant gets the conclusion “the argument in the Advisory Action repeats the assertion that the frequency-to-phase curve of Saari would 

4. The Rejection of Claims 4, 11 and 18 over NPL-Konstaninidis, Kammiller and Saari
	Appellant’s arguments for Rejection of Claims 4, 11 and 18 are based on the dependency of the independent claims 1, 8 and 15. As discussed above, independent claims 1, 8 and 15 are not allowable, so Claims 4, 11 and 18 are not allowable.

5. The Rejection of Claims 6 and 13 over NPL-Konstaninidis, Yu, Iijima and Saari
	Appellant’s arguments for Rejection of Claims 6 and 13 are based on the dependency of the independent claims 1, 8 and 15. As discussed above, independent claims 1, 8 and 15 are not allowable, so Claims 6 and 13 are not allowable.

6. The Objection to Claims 5, 12 and 19
 The objection to claims 5, 12 and 19 is sustained.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PATRICK C CHEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        
Conferees:

LINCOLN DONOVAN
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842                                                                                                                                                                                                        
MICHEAL SHERRY
/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.